Oliveb, Chief Judge:
The appeals for reappraisement, enumerated in schedule “A,” hereto attached and made a part hereof, relate to various articles of merchandise exported from France and entered at the port of New York.
The cases are before me on stipulated facts that show export value, as defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for appraisement of the merchandise in question, and which establish such statutory value for each of the items to be the unit value, as invoiced, and I so hold. Judgment will be rendered accordingly.